United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Greenville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2103
Issued: July 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2010 appellant filed a timely appeal from a June 14, 2010 merit decision
of the Office of Workers’ Compensation Programs which denied her traumatic injury claim and a
July 22, 2010 decision which denied her request for reconsideration. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a back injury on May 3, 2010 in the
performance of duty; and (2) whether the Office properly denied her request for reconsideration
pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 4, 2010 appellant, then a 45-year-old health technician, submitted a claim for
traumatic injury alleging that on May 3, 2010 she sprained or strained her low back. She bent
over to draw blood from a patient and felt a shooting pain down the left side of her body and
thigh. Appellant stopped work on May 3, 2010.
On May 11, 2010 the Office advised appellant that the evidence submitted was
insufficient to support her claim because she failed to provide evidence of a firm medical
diagnosis resulting from her May 3, 2010 employment incident. It requested that she provide a
detailed, narrative medical report from her physician which included a history of the injury,
examination and treatments received, results of examinations and tests, medical diagnosis and
the physician’s opinion, supported by medical rationale, explaining how the employment
incident caused or aggravated the alleged low back condition.
In a May 10, 2010 letter, the employing establishment controverted appellant’s claim as
the medical evidence failed to provide a diagnosis of any condition resulting from the May 3,
2010 incident. It noted that appellant’s supervisor stated on the incident report that appellant
previously complained of back problems, which were caused and aggravated by working hard on
the alleged incident date.
In a May 3, 2010 handwritten health record, Dr. Stephen Lynch, a Board-certified family
practitioner, saw appellant for complaints of back pain. She stated that her back bothered her for
sometime and believed that positioning at work aggravated her back pain.
In a May 10, 2010 medical form, a nurse practitioner noted appellant experienced
musculoskeletal pain in her back and diagnosed her with herniation.
In a May 10, 2010 form, appellant complained of ongoing lower back pain since
May 3, 2010. She stated that she felt acute pain when she stood up from drawing blood at work.
Appellant tested positive for urinary frequency and nocturia.
Appellant provided handwritten chart records with an illegible signature dated from
September 16, 2009 to May 3, 2010. On May 3, 2010 she complained of low back pain radiating
down her left leg and stated she was injured at work. Appellant also submitted several work
excuse slips. On May 4, 2010 Dr. Quentin Mewborn, Jr., a Board-certified family practitioner,
confirmed that on May 3, 2010 she was seen in his office and would be unable to work until
further notice. In May 10, 21 and 28, 2010 work excuse slips, a nurse practitioner stated that
appellant was treated in their office that day and was still unable to work.
By decision dated June 14, 2010, the Office denied appellant’s claim on the grounds of
insufficient evidence establishing fact of injury. It accepted that the May 3, 2010 work incident
occurred as alleged, but the medical evidence failed to provide a medical diagnosis that could be
connected to the employment incident.
On July 15, 2010 appellant submitted a request for reconsideration and submitted a
July 15, 2010 work capacity evaluation form by Dr. Mewborn, which limited appellant to
working six hours a day with restrictions. Dr. Mewborn noted that she had not reached
2

maximum medical improvement and also explained that her treatment was interrupted because
she had an unrelated surgery. Appellant also resubmitted the September 16, 2009 to May 3,
2010 notes of Dr. Mewborn.
In a July 22, 2010 decision, the Office denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a). It found that the evidence submitted was irrelevant and
immaterial because it did not address the specific medical issue in appellant’s claim. The Office
determined that, because appellant’s request did not meet any of the requirements for obtaining
reconsideration, she was not entitled to merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act2 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.7 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.9 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the

2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

3

employee’s diagnosed condition and the specified employment factors or incident.10 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.11
ANALYSIS -- ISSUE 1
The Office accepted that the May 3, 2010 employment incident occurred, as alleged. The
Board finds that appellant failed to meet her burden of proof to establish that she sustained a
back condition causally related to the accepted employment incident.
The medical evidence of record fails to provide a history of injury, medical diagnosis or a
physician’s opinion explaining how low back or any low back condition resulted from the
accepted May 3, 2010 incident. In a May 3, 2010 record, Dr. Lynch failed to describe the
employment incident. He only noted that appellant complained of back pain that had bothered
her for some time. The Board has held generally that pain is a symptom, not a firm medical
diagnosis.12 Furthermore, Dr. Lynch did not provide any opinion regarding the cause of
appellant’s back pain or explain how it resulted from the May 3, 2010 employment incident.
Dr. Mewborn’s May 4, 2010 work excuse slip also failed to provide a medical diagnosis or
medical opinion regarding causal relationship. These reports fail to meet appellant’s burden of
proof.
The only evidence containing a medical diagnosis was of a herniation in a May 10, 2010
medical form signed by a nurse practitioner. Section 8101(2) of the Act provides, however, that
the term “physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by State
law.13 As a nurse practitioner is not a physician as defined under the Act, appellant’s diagnosis
of herniation does not constitute competent medical opinion.14 The Office, therefore, properly
found that the medical evidence failed to establish that appellant sustained an injury in the
performance of duty.
Appellant also submitted a May 10, 2010 medical form without a physician’s signature or
other proper identification, which stated that she complained of lower back pain radiating down
her left leg. The Board has held that a medical report with no indication that the person
completing the report qualifies as a physician as defined in 5 U.S.C. § 8102(2) or without proper

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

B.B., 59 ECAB 234 (2007); Victor J. Woodhams, supra note 10; D.S., Docket No. 09-860 (issued
November 2, 2009).
12

Robert Broome, 55 ECAB 339, 342, (2004).

13

5 U.S.C. § 8101(2).

14

I.D., 59 ECAB 648 (2008); Vicky L. Hannis, 48 ECAB 538 (1997).

4

identification of who provided the signature does not constitute probative medical evidence.15
This medical form did not contain any information from which it could be inferred that a
physician completed the form and signed the paper. Thus, it is of no probative value to establish
that appellant sustained any injury on May 3, 2010.
On appeal, appellant contends that she submitted sufficient evidence to support her claim.
She points out that the magnetic resonance imaging (MRI) scan demonstrated her back
condition, which she sustained at work, and that she did not have any back problems prior to the
May 3, 2010 employment incident. The record, however, is void of any MRI results. In the
absence of probative medical opinion from a physician, appellant’s lay opinion is not relevant to
the medical issue in this case.16
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether to review an award for or against compensation.17 The Office’s regulations provide that
the Office may review an award for or against compensation at anytime on its own motion or
upon application. The employee shall exercise her right through a request to the district Office.18
To require the Office to reopen a case for merit review pursuant to the Act, the claimant
must provide evidence or an argument that: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.19
A request for reconsideration must also be submitted within one year of the date of the
Office decision for which review is sought.20 A timely request for reconsideration may be
granted if the Office determines that the employee has presented evidence or provided an
argument that meets at least one of the requirements for reconsideration. If the Office chooses to
grant reconsideration, it reopens and reviews the case on its merits.21 If the request is timely but

15

D.D., 57 ECAB 734 (2006); Richard J. Charot, 43 ECAB 357 (1991); E.K., Docket No. 09-1827 (issued
April 21, 2010).
16

Gloria J. McPherson, 51 ECAB 441 (2000).

17

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).
18

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
19

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
20

Id. at § 10.607(a).

21

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

5

fails to meet at least one of the requirements for reconsideration, the Office will deny the request
for reconsideration without reopening the case for review on the merits.22
ANALYSIS -- ISSUE 2
In a decision dated June 14, 2010, the Office denied appellant’s claim on the grounds of
insufficient medical evidence establishing that any diagnosed condition resulted from the May 3,
2010 employment incident.
On July 15, 2010 appellant filed a timely request for
reconsideration. By decision dated July 22, 2010, the Office denied her request for
reconsideration.
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring the Office to reopen the case for review of the merits of the
claim. In her July 15, 2010 application for reconsideration, appellant did not show that the
Office erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. Appellant resubmitted the September 16, 2009 to May 3, 2010
handwritten medical notes, which were merely duplicative evidence already considered by the
Office and does not constitute a basis for reopening a case.23 She provided a July 15, 2010 work
capacity form by Dr. Mewborn limiting her workday to six hours with restrictions. The
underlying issue in this case was whether appellant sustained any back injury causally related to
the May 3, 2010 employment incident. That is a medical issue which must be addressed by
relevant medical evidence.24 A claimant may be entitled to a merit review by submitting new
and relevant evidence, but appellant did not submit any new and relevant medical evidence in
this case, actually addressing the issue of whether she sustained an injury causally related to the
accepted employment incident.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that the Office erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by the
Office, or submit relevant and pertinent evidence not previously considered. Pursuant to 20
C.F.R. § 10.608, the Office properly denied merit review.
CONCLUSION
The Board finds that appellant did not establish that her left shoulder condition was
causally related to the May 3, 2010 employment incident.25 The Board also finds that the Office
properly denied appellant’s request for reconsideration.
22

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

23

See D.K., 59 ECAB 141 (2007); E.M., Docket No. 09-39 (issued March 3, 2009).

24

See Bobbie F. Cowart, 55 ECAB 746 (2004).

25

The Board notes that appellant submitted additional evidence following the July 22, 2010 decision nonmerit
decision. Since the Board’s jurisdiction is limited to evidence that was before the Office at the time it issued its final
decision, the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D.
Pruitt, 57 ECAB 126 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the July 22 and June 14, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 5, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

